Citation Nr: 1438956	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-00 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating higher than 30 percent for chronic bronchitis.




ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel



INTRODUCTION

The Veteran served on active duty from August 1992 to August 1995.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that, in relevant part, confirmed and continued the 30 percent rating for his chronic bronchitis.

In June 2011 the Board remanded this claim to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development, including especially affording the Veteran a new VA compensation examination reassessing the severity of his chronic bronchitis.  And as there has been substantial compliance with the Board's remand directives, the Board may now adjudicate this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed partly using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Throughout the period on appeal, the Veteran's chronic bronchitis has been manifested by pulmonary involvement with Forced Expiratory Volume in one second (FEV-1) between 64 and 76 percent of predicted, a ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) between 73 and 76 percent of predicted, and Diffusion Capacity of Lung for Carbon Monoxide by Single Breath Method (DLCO (SB)) of 58 percent.



CONCLUSION OF LAW

The criteria are not met for a disability rating higher than 30 percent for the chronic bronchitis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.97, Diagnostic Code 6600 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).   

VA satisfied the notification requirements of the VCAA by means of a February 2009 letter.

VA's duty to assist also has been satisfied.  The claims file contains the Veteran's pertinent treatment records for treatment received during the course of the appeal, as well as VA examination reports from March 2009 and more recently in December 2012, on remand.  Additionally, the claims file contains the Veteran's personal statements in support of his claim.  He has not referenced any outstanding records that he wants VA to obtain or that he believes are relevant to this claim that have not already been obtained and associated with the claims file for consideration.  

Review of the VA examination reports shows the VA examiners reviewed the relevant evidence in the claims file, elicited from the Veteran a history of his respiratory symptoms and their effect on his daily functioning, reviewed diagnostic test results (including from pulmonary function tests (PFTs)) and provided the required opinions regarding the severity of this service-connected disability in relation to the applicable rating criteria.  Accordingly, the Board finds that the examination reports are adequate upon which to base a decision in this appeal.

Applicable Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, and by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  

Separate Diagnostic Codes (DCs) identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2013).  All reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  Where service connection already has been established, and an increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009) (since extending this practice even to claims that do not involve initial ratings, rather, also established ratings).

The evaluation of the same disability under various diagnoses, however, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Chronic bronchitis is evaluated as 10-percent disabling for FEV-1 of 71 to 80 percent predicted, or FEV-1/FVC of 71 to 80 percent, or; with DLCO (single breath) 66 to 80 percent predicted; 30 percent disabling for FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or with DLCO 56 to 65 percent predicted; 60 percent disabling for FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or with DLCO 40 to 55 percent predicted; and 100 percent disabling for FEV-1 of less than 40 percent predicted, or FEV-1/FVC of less than 40 percent, or with DLCO less than 40 percent predicted, or with maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or with cor pulmonale (right heart failure), or right ventricular hypertrophy, or pulmonary hypertension (shown by echocardiogram or cardiac catheterization), or episodes of acute respiratory failure or requiring outpatient oxygen therapy.  38 C.F.R. § 4.97, DC 6600 (2013).

The Veteran contends that his service-connected chronic bronchitis is more severe than is contemplated by his current 30 percent disability rating.

In March 2009, the Veteran had a VA respiratory examination, at which time the post-bronchodilator PFT showed an FEV1 of 64 percent of predicted, an FVC of 72 percent of predicted, an FEV1/FVC of 73 percent of predicted, and a DLCO of 58 percent of predicted.  Chest X-rays revealed no evidence of pneumonia.  There also was no evidence of cor pulmonale or pulmonary hypertension.  The examiner noted the condition affected the Veteran's activities of daily living by preventing his ability to engage in shopping, exercise, sports and recreation.


Although the claims file contains the Veteran's treatment records through February 2010, there is no indication of complaints or treatment for his chronic bronchitis.

Primarily, then, because of the amount of time that had passed since his March 2009 VA compensation examination (namely, more than 2 years), the Board remanded this claim in June 2011 for an additional VA compensation examination reassessing the severity of this service-connected disability.

The Veteran had this additional VA compensation examination in December 2012.  During this second VA respiratory examination, chest X-rays continued to be negative (within normal limits (WNL)).  The post-bronchodilator PFT showed an FEV1 of 76 percent of predicted, an FVC of 100 percent of predicted, and an FEV1/FVC of 76 percent of predicted.  The examiner explained that the FEV1/FVC results most accurately reflected the Veteran's level of disability.  The examiner further explained that the PFT showed an improvement over the previous studies in 2002 (when service connection initially was granted) and in March 2009 (referring to the preceding VA compensation examination).

Based on this evidence, including especially the results of the PFTs, the Board finds that the criteria for a disability rating higher than 30 percent under DC 6600 for the chronic bronchitis have not been met at any time during the current appeal period (meaning at any time since the year immediately preceding the filing of this increased-rating claim).  See Hart v. Mansfield, 21 Vet. App. 505 (2008) (discussing how this time frame is the relevant temporal focus).  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  At no time has there been evidence of FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent predicted, or DLCO of 40 to 55 percent predicted.  Rather, as pointed out during the most recent December 2012 VA compensation examination, the Veteran's condition actually improved in comparison to the previous studies - including those from during his prior VA compensation examination in March 2009.  Clearly then, a rating higher than 30 percent is not warranted under DC 6600.

The Board also has considered the Veteran's lay statements regarding the severity of his chronic bronchitis.  The Board acknowledges that, in advancing this appeal, he has cited reasons why he believes the existing rating is not commensurate with the actual level of his respiratory impairment.  Lay assertions of this kind may serve to support a claim by substantiating the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  But the competent and credible medical evidence also must be considered, and it offers detailed specific specialized determinations directly pertinent to the rating criteria - including the results of the PFTs (which are an objective rather than subjective measure of respiratory capacity).  Therefore, these findings are the most probative evidence with regards to evaluating the pertinent symptoms and consequent impairment attributable to this service-connected disability.  The medical evidence also takes into consideration the Veteran's descriptions of his symptoms, so his lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of his symptoms and consequent pulmonary functioning.  Unlike, as an example, a psychiatric disorder, the criteria used to rate this particular disability are very specific and mostly based on the results of the PFTs, so, again, objective rather than subjective data.

As well, the Board has considered whether the Veteran is entitled to a greater level of compensation alternatively on an extra-schedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that referral for extra-schedular consideration is not warranted.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established rating criteria shows that the rating criteria adequately describe his symptomatology and disability level.  Higher evaluations are provided for greater levels of severity of the disorder.  He has not identified any factors that may be considered exceptional or unusual as to render impractical the application of the regular schedular standards, and the Board has similarly found none.  The DC used to evaluate this disability considers the symptoms reported and objectively demonstrated.  In other words, there are no symptoms that are unusual or different from those contemplated by the schedular criteria.  He does not have an exceptional or unusual disability picture; he merely disagrees with the assigned evaluation for his level of impairment.  As such, the requirements for referral for an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) are not met.  


Accordingly, and for the reasons and bases discussed, the Board finds that entitlement to a disability rating higher than 30 percent for the chronic bronchitis is not warranted.  And as the preponderance of the evidence is against this claim for a higher rating, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3 is inapplicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

The claim of entitlement to a disability rating higher than 30 percent for chronic bronchitis is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


